        Case 1:20-cv-10844-RGS Document 28 Filed 08/24/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS
____________________________________
                                           )
 MANNY CHONG,                              )
 THANE GALLO,                              )
                                           )
 and ALL OTHERS SIMILARLY                  )
 SITUATED,                                 )
                                           )
                        Plaintiff,         )    Civil Action No. 1:20-10844-RGS
v.                                         )
                                           )
NORTHEASTERN UNIVERSITY,                   )
                                           )
                        Defendant.         )
____________________________________ )
                                           )
 GAURAV SATAM, individually and on )
 behalf of all others similarly            )
 situated,                                 )
                                           )
                        Plaintiff,         )    Civil Action No. 1:20-10915-RGS
v.                                         )
                                           )
NORTHEASTERN UNIVERSITY,                   )
                                           )
                        Defendant.         )
____________________________________ )
                                           )
 MANISHA BAHRANI, individually and )
 on behalf of all others similarly         )
 situated,                                 )
                                           )
                        Plaintiff,         )    Civil Action No. 1:20-10946-RGS
v.                                         )
                                           )
NORTHEASTERN UNIVERSITY,                   )
                                           )
                        Defendant.         )
____________________________________ )

                       DEFENDANT’S MOTION TO DISMISS




                                           1
         Case 1:20-cv-10844-RGS Document 28 Filed 08/24/20 Page 2 of 4




       Pursuant to Fed. R. Civ. P. 12(b)(6), Local Rule 7.1(b) and this Court’s order of June 29,

2020, and for the reasons more fully stated in the accompanying memorandum of law and Affidavit

of Jim Lemmon, Jr., defendant Northeastern University hereby moves to dismiss all of the claims

in the three captioned actions for failure to state a claim. In summary, the plaintiffs fail plausibly

to allege any contractual promise of continued in-person instruction and use of campus facilities

during the coronavirus pandemic, but rather make a challenge to the quality of their educations

that is not legally cognizable in contract or otherwise. The plaintiffs’ claim for unjust enrichment

is further foreclosed by the parties’ contractual relationship, including Northeastern’s specific

written reservation of the discretion to substitute alternatives to scheduled classes and academic

activities and disclaimer of liability for events beyond the university’s control. The claims by

plaintiffs Satam and Bahrani for conversion independently fail because, apart from the fact that

they had no entitlement to the tuition refund that they now demand, any such intangible right is

not susceptible of a claim for conversion under Massachusetts law.




                                                  2
          Case 1:20-cv-10844-RGS Document 28 Filed 08/24/20 Page 3 of 4




                                                        Respectfully submitted,

 Dated: August 24, 2020                                 NORTHEASTERN UNIVERSITY

                                                        By its attorneys,

                                                        /s/ John A. Shope
                                                        John A. Shope, BBO #562056
                                                        Rachel C. Hutchinson, BBO#696739
                                                        Foley Hoag LLP
                                                        155 Seaport Blvd.
                                                        Boston, MA 02210
                                                        Tel: 617-832-1000
                                                        jshope@foleyhoag.com
                                                        rhutchinson@foleyhoag.com


                                                        Victoria L. Steinberg, BBO #666482
                                                        Daniel J. Cloherty, BBO #565772
                                                        Rebecca M. O’Brien, BBO #693592
                                                        Todd & Weld LLP
                                                        One Federal Street, 27th Floor
                                                        Boston, MA 02210
                                                        (617)720-2626
                                                        vsteinberg@toddweld.com
                                                        dcloherty@toddweld.com
                                                        robrien@toddweld.com




                                CERTIFICATE OF CONFERENCE
        In accordance with Local Rule 7.1(a)(2), I certify that I conferred with counsel for Chong, Satam,

and Bahrani prior to filing this motion and the parties were unable to reach agreement.

                                                          /s/ John A. Shope
                                                          John A. Shope




                                                    3
            Case 1:20-cv-10844-RGS Document 28 Filed 08/24/20 Page 4 of 4



                                       CERTIFICATE OF SERVICE

          I hereby certify that on this 24th day of August, 2020, I electronically filed the foregoing document

using the CM/ECF system, which will send notification of such to all counsel of record via the CM/ECF

system.

                                                            /s/ Rachel C. Hutchinson
                                                            Rachel C. Hutchinson




                                                       4
